                  Case 3:20-cv-05883-JCC Document 4 Filed 11/17/20 Page 1 of 2




                                                        THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   OWEN T. SHREVE,                                            CASE NO. C20-5883-JCC
10                               Petitioner,                    ORDER
11          v.

12   STATE OF WASHINGTON,

13                               Respondent.
14
            This matter comes before the Court on the Report and Recommendation (“R&R”) of U.S.
15

16   Magistrate Judge David W. Christel (Dkt. No. 3). Having reviewed the R&R, and there being no

17   objections, the Court hereby finds and ORDERS:

18          (1)      The Court ADOPTS the R&R.
19
            (2)      Petitioner’s federal habeas petition (Dkt. No. 1) is DISMISSED without
20                   prejudice.

21          (3)      A certificate of appealability is denied in this case.

22          (4)      The Clerk is DIRECTED to send copies of this Order to Petitioner, counsel for
                     Respondent, and to the Hon. David W. Christel.
23
     //
24
     //
25
     //
26


     ORDER
     C20-5883-JCC
     PAGE - 1
              Case 3:20-cv-05883-JCC Document 4 Filed 11/17/20 Page 2 of 2




 1          DATED this 17th day of November 2020.




                                                    A
 2

 3

 4
                                                    John C. Coughenour
 5                                                  UNITED STATES DISTRICT JUDGE
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C20-5883-JCC
     PAGE - 2
